Citation Nr: 0512256	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for left radical 
orchiectomy scar.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel












INTRODUCTION

The veteran served on active duty from November 1980 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In February 2004, when this case was previously before the 
Board, the schedular evaluation for the veteran's service 
connected status post left radical orchiectomy for testicular 
cancer was increased to 10 percent disabling.  It was further 
determined that the issue of entitlement to a separate 
initial compensable rating for left radical orchiectomy scar 
was raised by the evidence of record and had not been 
adjudicated by the RO.  Accordingly, the RO was requested to 
consider the changes governing the Diagnostic Codes for 
skin/scar, which were amended effective from August 30, 2002, 
and adjudicate the issue of a separate initial compensable 
rating for left radical orchiectomy scar.  The requested 
development having been accomplished, the case has been 
returned to the Board.


FINDING OF FACT

The left radical orchiectomy scar is pale, measures 28 
centimeters in length and 1 centimeter in width, it is well-
healed, linear, with no tenderness, underlying tissue loss, 
disfigurement, keloid formation or limitation of function.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left 
radical orchiectomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118,  
Diagnostic Codes 7803, 7804, 7805 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applies to his claim by 
correspondence dated in June 2004.  In this regard, it is 
noted that, although he was notified of the VCAA and the 
provisions applicable to his increased rating claim 
subsequent to the August 2001 rating decision, this claim is, 
in essence, derivative of the August 2001 rating decision and 
not based upon receipt of an application for benefits.  
Accordingly, the Board finds that the veteran was not 
prejudiced by any VCAA notice timing deficiency.  See 
VAOPGCPREC 8-2003; but see, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The facts in this case can be distinguished 
from Pelegrini, in that VA regulations provide specific 
procedures upon receipt of a notice of disagreement and the 
United States Court of Appeals for Veterans Claims (Court) 
has held that only one notice of disagreement may be received 
upon a single adjudicatory issue.  See, 38 C.F.R. § 20.200 
(2003); see also, Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993); Manlincon v. West, 12 Vet. App. 238 (1999).  Here, 
notice for the claim involved could not have been provided 
prior to the rating decision from which the notice of 
disagreement flowed and subsequent notice and re-adjudication 
after the fact would have seriously impeded the timing and 
process for perfecting the appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include statements of the case, during the course of his 
claim for service connection for status post left radical 
orchiectomy for testicular cancer.  As he has been kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claims have been requested or obtained.  He underwent VA 
examination in February 2001.  Therefore, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  

Taking all factors into consideration, there is no prejudice 
to the veteran in proceeding to consider these claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The issue of entitlement to a separate initial compensable 
rating for left radical orchiectomy scar was raised by the 
evidence of record.  

Specifically, the service medical records include a January 
1994 report of physical evaluation which notes a finding of 
left inguinal scar.

In addition, upon VA examination in February 2001, the 
examiner reported the presence of an anterior abdominal scar 
measuring 28 centimeters in length and 1 centimeter in width.  
The scar was pale, well-healed, and linear.  There was no 
tenderness, underlying tissue loss, disfigurement, keloid 
formation or limitation of function.  Pertinent diagnosis was 
left testicular cancer; status postoperative radical left 
orchiectomy with residual well-healed scar.  
Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Court has held that an appeal from an initial rating, as 
in this case, is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 126.  

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected left 
radical orchiectomy scar are essentially unchanged.  
Moreover, the January 2005 supplemental statement of the case 
indicates that the RO has considered both the old and new 
regulations in making its determination.  The Board finds 
that its consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may also continue to be rated based on any 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as revised on August 30, 
2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).

The objective medical evidence of record does not show that 
the veteran has had any relevant complaints about his 
service-connected left radical orchiectomy scar at any time 
since the date of his surgical procedure.  Nor is there any 
objective evidence that the scar is poorly nourished, 
unstable, or has repeated ulceration, and there was no 
evidence of pain related to the scar.  The February 2001 VA 
examination report shows that the scar is well-healed, there 
is no tenderness, underlying tissue loss, disfigurement, 
keloid formation, or limitation of function.  Thus, the Board 
finds that a compensable rating is not warranted for the left 
radical orchiectomy scar under Diagnostic Codes 7803, 7804, 
or 7805, under either the new or old rating criteria.

In evaluating this claim, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  Therefore, the Board will 
not consider the question of entitlement to an extraschedular 
evaluation.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the objective medical evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial compensable rating for left radical orchiectomy 
scar is denied.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


